Citation Nr: 1024314	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-20 202A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1990 to November 
1996, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the Veteran's 
request to reopen his claim for service connection for memory 
loss.

A September 2008 Board decision reopened the Veteran's claim 
for service connection for memory loss and remanded the issue 
for additional development and adjudication.  This matter was 
again remanded in the Board's September 2009 decision.

In a June 2010 presentation to the Board, the Veteran's 
representative expressed "surprise" at a January 2008 
Decision Review Officer decision that granted a 70 percent 
rating for PTSD, and that the Veteran was not considered for 
entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  These arguments are 
construed as raising claims for an increased rating for PTSD 
and entitlement to TDIU.  The representative's statements 
could also be viewed as raising a claim for service 
connection for a traumatic brain injury.  These issues have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran has objective indications of memory loss as a 
chronic disability that has been present to a compensable 
degree for more than six months. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for memory 
loss to include as due to an undiagnosed illness have been 
met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  


Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi- symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multi-symptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Background

An August 1989 service entrance examination was negative for 
any relevant abnormalities.  The Veteran denied loss of 
memory or amnesia in an accompanying Report of Medical 
History (RMH).  A September 1996 service discharge 
examination was negative for any relevant abnormalities.  He 
reported loss of short term memory in an accompanying RMH.  
The examiner described this memory loss as "questionable," 
but reported that it occurred daily.

The Veteran was noted to have a "good fund of knowledge" in 
an October 1998 VA examination.  His mental status 
examination was described as "intact."

A January 2006 VA brain magnetic resonance imaging (MRI) scan 
revealed "a few scattered foci of T2/flair signal 
abnormality seen in the periventricular white matter regions, 
bilaterally."  It was noted that these findings could be 
seen in older patients, but were unusual in younger patients, 
and that the etiologic considerations included 
infectious/inflammatory and /or demyelinating etiologies.  
These findings were also reported in patients with migraines.

An August 2006 VA psychiatric examination found that the 
Veteran's thought process was "blocked" and that he was 
very slow to respond.  His remote, recent and immediate 
memory was found to be normal; but on a neurologic 
examination conducted in August 2006, the Veteran reported 
that occasionally forgot items on his mental grocery list, 
but had no impairment in work function.  The impression was 
memory loss with no significant effects on activities of 
daily living.

Memory loss was denied in an August 2006 VA Gulf War 
examination.  The examiner found the Veteran's memory to be 
normal.

Complaints of difficulties in sustaining attention and 
retaining new material were noted in a January 2008 VA 
treatment note.

A January 2009 VA examination reflects the Veteran's 
complaints of memory problems for the past several years.  
His reported examples of memory loss included forgetting why 
he went to the store, forgetting to lock things up, 
forgetting to make the correct turn to go home when driving, 
that he had conversations in which he could not think of a 
word and forgetting what he was talking about.  

Following a mental status examination, the examiner found 
that the Veteran's remote and immediate memory were normal 
and that his recent memory was mildly impaired with a "2/3 5 
minute recall."  The examiner noted that neuropsychological 
testing conducted by VA in January 2009 was inconclusive for 
specific cognitive deficits.  

In November 2009 the examiner who conducted the January 2009 
VA examination, wrote she could not determine whether the 
Veteran's memory loss was related to service or to an 
undiagnosed illness without resort to speculation.  The 
rationale was that in the Veteran's January 2009 VA 
neuropsychological testing memory loss was not "clearly 
substantiated and 'impossible to quantify'".  The examiner 
asserted that she had reviewed the claims file.

This record shows that the Veteran's complaints of memory 
loss have not been attributed to a diagnosed illness.  There 
are objective indications of this disability that include the 
abnormal brain scan, and the findings of memory loss on the 
August 2006 and January 2009 VA examinations.  

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8045 (2009), traumatic brain injury manifested by complaints 
of mild loss of memory loss without objective evidence on 
testing would warrant a 10 percent rating.  The Veteran has 
been found to have mild loss of recent memory and has 
reported lapses in memory that are similar to those listed in 
Diagnostic Code 8045 as examples of mild memory loss.  The 
Veteran's disability is therefore present to a degree of 10 
percent or more.  The record shows that it has been present 
since at least 2006.

The claimed memory loss thus meets the criteria for service 
connection under the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Accordingly, service connection is 
granted.


ORDER

Entitlement to service connection for memory loss as an 
undiagnosed illness is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


